    Case 3:20-cv-02717-MAS Document 13 Filed 02/26/21 Page 1 of 4 PageID: 142




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

                                               :
JOSEPH E. W. BRONAUGH, III,                    :
                                               :
                       Petitioner,             :         Civil Action No. 20-2717 (MAS)
                                               :
                       v.                      :          MEMORANDUM ORDER
                                               :
CHARLES ELLIS, et al.,                         :
                                               :
                       Respondents.            :
                                               :

        Petitioner Joseph Bronaugh, III, a pre-trial detainee confined at Mercer County

Correctional Center in Lambertville, New Jersey, filed a Petition for a Writ of Habeas Corpus

under 28 U.S.C. § 2254. (Pet., ECF No. 1.) Petitioner also filed an application for leave to proceed

in forma pauperis. (In Forma Pauperis Application, ECF No. 7.) 1 As an initial matter, leave to

proceed in this Court without prepayment of fees is authorized. See 28 U.S.C. § 1915. The Petition

itself, however, suffers from two defects. First, the Petition does not conform to the Local Civil

Rules. Specifically, Local Civil Rule 81.2 provides:

               Unless prepared by counsel, petitions to this Court for a writ of
               habeas corpus . . . shall be in writing (legibly handwritten in ink or
               typewritten), signed by the petitioner or movant, on forms supplied
               by the Clerk.

L. Civ. R. 81.2(a).

        Here, Petitioner did not use the habeas form supplied by the Clerk for § 2254 petitions, i.e.,

AO241 (modified): DNJ-Habeas-008 (Rev. 01-2014), and therefore also did not sign the portion




1
  This case was initially administratively terminated because Petitioner did not pay the filing fee
or submit a completed in forma pauperis application. (Mem. Order, Apr. 21, 2020.) Petitioner
thereafter submitted the instant completed in forma pauperis application. (See generally In Forma
Pauperis Application.)
  Case 3:20-cv-02717-MAS Document 13 Filed 02/26/21 Page 2 of 4 PageID: 143




of the form containing the required notice pursuant to Mason v. Myers, 208 F.3d 414 (3d Cir.

2000).

         Second, even if the Petition were on the correct form, Petitioner does not satisfy the “in

custody” requirement of § 2254. Section 2254(a) provides:

                (a) The Supreme Court, a Justice thereof, a circuit judge, or a district
                    court shall entertain an application for a writ of habeas corpus in
                    behalf of a person in custody pursuant to the judgment of a State
                    court only on the ground that he is in custody in violation of the
                    Constitution or laws or treaties of the United States.

28 U.S.C. § 2254(a) (emphasis added).

         Petitioner is a pre-trial detainee. “Therefore, he is not in custody pursuant to the judgment

of a State court and § 2254 is inapplicable to him.” Sanches v. Attorney Gen. of the State of New

Jersey, No. 19-18730, 2019 WL 5396777, at *1 (D.N.J. Oct. 22, 2019); see also Smith v.

Pennsylvania State Attorney Gen., No. 11-1813, 2011 WL 6012976, at *1 (M.D. Pa. Nov. 3, 2011)

(holding that petitioner, as a pretrial detainee, was not in custody pursuant to a state court judgment

and could not proceed under § 2254), report and recommendation adopted, 2011 WL 6012933

(M.D. Pa. Dec. 1, 2011); Martin v. Diguglielmo, 644 F. Supp. 2d 612, 621 (W.D. Pa. 2008) (“a

state pretrial detainee is not in custody pursuant to a state court judgment” (emphasis in original)

(internal quotation marks omitted) (quoting Johnson v. Chatham Cnty. Detention Ctr., No. 406-

196, 2006 WL 3408215, at *1 (S.D. Ga. Nov. 27, 2006))).

         When a petitioner seeks pre-trial relief however, federal courts may, under limited

circumstances, have jurisdiction under 28 U.S.C. § 2241. See Moore v. DeYoung, 515 F.2d 437,

441–42 (3d Cir. 1975); see also Duran v. Thomas, 393 F. App’x 3, 4 (3d Cir. 2010) (per curiam)

(“[S]ection 2241 authorizes a federal court to issue a writ of habeas corpus to any pretrial detainee

who is in custody in violation of the Constitution or laws or treaties of the United States.”). This

jurisdiction “must be exercised sparingly in order to prevent in the ordinary circumstance ‘pre-trial

                                                   2
  Case 3:20-cv-02717-MAS Document 13 Filed 02/26/21 Page 3 of 4 PageID: 144




habeas interference by federal courts in the normal functioning of state criminal processes.’”

Duran, 393 F. App’x at 4 (quoting Moore, 515 F.3d at 445–46). Accordingly, the Third Circuit

has held that jurisdiction without exhaustion of state court remedies should not be exercised at the

pre-trial stage unless extraordinary circumstances are present. See id.

        Since Petitioner here is a pre-trial detainee seeking pre-trial relief, the Court will construe

his Petition as an attempt to raise a § 2241 action. Section 2241 habeas petitions are still subject

to the Local Civil Rules however, and as explained above, the instant Petition does not comply

with Local Civil Rule 81.2. See L. Civ. R. 81.2. Therefore, at this time, the Court will

administratively terminate this case and direct the Clerk of the Court to send Petitioner the proper

form for a § 2241 petition. If Petitioner wishes to reopen this action, he shall complete the form

supplied by the Clerk’s Office within thirty (30) days of the date of this Memorandum Order.

        IT IS THEREFORE, on this ____
                                  ___ day of __________________
                                 ___         ______________
                                                    _     __    2021,

        ORDERED that the Clerk off the Court shall ADMINISTRATIVELY
                                                   ADMINIIST        TERMINATE

this case, without filing the motion; Petitioner is informed that administrative termination is not a

“dismissal” for purposes of the statute of limitations, and that if the case is reopened, it is not

subject to the statute of limitations time bar if it was originally filed timely, see Papotto v. Hartford

Life & Acc. Ins. Co., 731 F.3d 265, 275 (3d Cir. 2013) (distinguishing administrative terminations

from dismissals); Jenkins v. Superintendent of Laurel Highlands, 705 F.3d 80, 84 n.2 (3d Cir.

2013) (describing prisoner mailbox rule generally); Dasilva v. Sheriff's Dep’t., 413 F. App’x 498,

502 (3rd Cir. 2011) (per curiam) (“[The] statute of limitations is met when a [motion] is submitted

to the clerk before the statute runs ….”);

        ORDERED that the Clerk of the Court shall forward Petitioner a blank § 2241 form, AO

242 (12/11);



                                                   3
  Case 3:20-cv-02717-MAS Document 13 Filed 02/26/21 Page 4 of 4 PageID: 145




        ORDERED that the Clerk’s service of the blank § 2241 form shall not be construed as this

Court’s finding that the Petition is or is not timely, or that Petitioner's claims are or are not

procedurally defaulted;

        ORDERED that if Petitioner wishes to reopen this case, he shall so notify the Court within

thirty (30) days of the date of entry of this Memorandum Order; Petitioner’s writing shall include

a complete, signed habeas petition on the appropriate form;

        ORDERED that upon receipt of a writing from Petitioner stating that he wishes to reopen

this case, and a complete, signed petition, the Clerk of the Court will be directed to reopen this

case; and it is further

        ORDERED that the Clerk of the Court shall serve a copy of this Memorandum Order upon

Petitioner by regular U.S. mail.



                                                                __________
                                                                         ___ _
                                                                         ____
                                                                         __
                                                              ___________________________
                                                                 CHAEL A
                                                              MICHAEL  A. SHIP
                                                                           HIPP
                                                              UNITED STATES DISTRICT JUDGE




                                                4
